Citation Nr: 0009050	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-37 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty in the United States Air 
Force from April 1971 to April 1976.

This appeal arose from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the appellant's claim of 
entitlement to service connection for residuals of a low back 
injury.

At the appellant's request, a personal hearing before a 
traveling Member of the Board was scheduled at the RO on July 
31, 1996.  The appellant failed to report for the hearing.  
The Board will therefore proceed as if his hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (1999).

Thumb injury

In the June 1993 RO rating decision, service connection was 
also denied for residuals of a right thumb injury.  In a 
January 2000 written brief presentation, the appellant's 
accredited representative suggested that the appellant's 
testimony during a December 1993 RO hearing constituted a 
Notice of Disagreement (NOD) and that the appellant was owed 
a Statement of the Case by the RO as to that issue.  

Although not cited by the representative, it appears that he 
may be referring to See Manlicon v. West, 12 Vet. App. 238 
(1999) [a NOD initiates review by the Board of the RO's 
denial of a claim; the Board should remand such issues to the 
RO for issuance of a SOC].

38 C.F.R. § 20.201 (1999) specifically requires a NOD to be 
in writing.  However, statements at a hearing may function as 
a NOD.  See Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).

A NOD must express dissatisfaction or disagreement with an 
adjudicative determination of the agency of original 
jurisdiction and a desire to contest the result.  See 
38 C.F.R. § 20.201.  The appellant's statements as to the 
alleged thumb disability, found on page 5 of the hearing 
transcript, manifestly do not express such a desire.  The 
thumb was barely mentioned, and the appellant and his 
representative in essence indicated that no current 
disability referable to the thumb existed.  The 
representative asked the appellant:

	Q.  So, again, it's of a very -- of a minor nature -

	A.  Correct.

Q. -- and you're striving just to get connection 
established for future      contingency basically?  Is 
that correct?

A.  Yes.

After having carefully reviewed the hearing transcript, the 
Board believes that it cannot be considered to be a NOD as to 
the issue of entitlement to service connection for a right 
thumb injury.  The appellant is of course free to request 
that his claim be reopened upon the submission of new and 
material evidence as to that issue, such as medical evidence 
indicating the existence of a right thumb disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

FINDING OF FACT

A low back disability has not been currently diagnosed by 
physicians or related by them to any incident of service 
origin.



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a low back injury is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for residuals of 
a low back injury which he contends occurred during service.

In the interest of clarity, the Board will initially describe 
the factual background of this case.  The pertinent law and 
regulations will then be reviewed.  Finally, the Board will 
analyze the appellant's claim and render a decision.

Factual background

Service medical records

The appellant's service medical records are missing and 
cannot be located.  

The Board has carefully considered whether the decision of 
the United States Court of Appeals for the Federal Circuit in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) is applicable 
under the circumstances presented in this case.  In Hayre, 
the Federal Circuit indicated that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  Inherent in the duty to assist is a requirement 
to notify the claimant if VA is unable to obtain pertinent 
service medical records so that the claimant may know the 
basis for the denial of his or her claim; may independently 
attempt to obtain service medical records; and may submit 
alternative evidence and/or a timely appeal. 

In this case, the RO attempted to obtain the appellant's 
service medical records in July 1992, receiving a negative 
response from the National personnel Records center (NPRC) in 
March 1993, and again in December 1993, receiving another 
negative response in May 1994.  

The appellant was notified of this problem on several 
occasions, particularly in an April 1994 letter from the RO 
which specifically requested the appellant to identify and/or 
provide medical and other records which would be helpful to 
his claim.  The appellant responded to the RO's letter in 
June 1994.  He described his in-service injury but did not 
furnish any other evidence.

In February 1997, the RO attempted to locate specific service 
medical records, from Anderson AFB Guam and Tinker AFB, 
Oklahoma, described by the appellant.  Once again, a negative 
response was received from the NPRC, in July 1997.

After having reviewed the above history, the Board is of the 
opinion that the RO complied with the concerns later 
expressed by the Federal Circuit in Hayre.  At least three 
efforts have been made to obtain the missing service medical 
records, and the appellant has been informed of the situation 
and has been asked to furnish alternative evidence.  There is 
no indication in the record that a remand for yet another 
effort to locate the missing records would be productive.  
Thus, the Board believes that it may decide the case based on 
the evidence of record.

Notwithstanding the above, the Board is acutely aware that in 
cases such as this, VA has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  


Post-service medical evidence

The appellant left service in 1976.  There is no medical or 
other pertinent evidence of record until 1992, and the 
appellant has indicated that he was not treated for back 
problems for a number of years after service.

The appellant filed his initial claim of entitlement to 
service connection for residuals of a low back injury on 
January 31, 1992.  He indicated that he had been treated for 
back problems during service in 1972 and not again until VA 
treatment on January 31, 1992.

The January 31, 1992 VA outpatient treatment record indicates 
that the appellant reported injuring his back in service in 
1973 and that he had pain "off and on" since.  The 
diagnosis was chronic low back pain.  A follow-up visit to 
the VA clinic in March 1992 resulted in a diagnosis of "low 
back pain - improved". 

Of record is the report of a VA physical examination which 
was completed in December 1992.  The appellant gave a history 
of experiencing back pain after lifting a heavy weight in 
service in 1971.  He further stated that he continued to have 
low back pain "on and off" ever since.  The pain was 
described as radiating from the back down the left leg as far 
as the knee.  Physical examination was essentially normal.  
The diagnosis was history of low back injury, possibly 
herniated nucleus pulposus on the left.

There are no additional medical records, and there is no 
indication that the appellant is currently receiving 
treatment for a low back disability.

The appellant's statements

Several written statements of the appellant are of record.  
In essence, these statements indicate that the appellant 
injured his back during service and that the back problem 
never completely resolved.

The appellant appeared and testified at a personal hearing 
before a RO hearing officer in December 1993.  He stated that 
he injured his back while lifting a heavy piece of air 
conditioning machinery.  He indicated that he received 
medical treatment and subsequent physical therapy.  The 
appellant further testified that the back continued to give 
him problems thereafter, but that he did not seek medical 
treatment.  The appellant further testified that he was not 
currently receiving medical treatment for his back.

The appellant's spouse also testified and indicated that the 
appellant had back problems ever since she met him in 1978.

Relevant law and regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that such 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  

That an injury occurred in service alone is not enough; there 
must be current disability resulting from that condition or 
injury.  If there is no showing of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).


Well grounded claims

The initial question is whether the appellant has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For 
the purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
generally presumed.  Arms v. West, 12 Vet. App. 188, 193 
(1999) [citing Robinette v. Brown, 8 Vet. App. 69, 75 
(1995)].

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; (2) medical evidence of a current disability;  and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

With respect to the first Caluza element, in-service 
incurrence of injury, in the absence of the service medical 
records the Board will accept the appellant's statements that 
he injured his back lifting a heavy piece of equipment during 
service and that he was treated for back injury immediately 
thereafter.

With respect to the second Caluza element, medical evidence 
of a current disability, there is none.  Only post-service 
record of treatment for a back problem, over a quarter of a 
century, was on January 31, 1992, coincident with the 
appellant's claim for VA benefits.  No diagnosis was made 
except chronic low back pain.  Ibuprofen was prescribed, and 
the low back pain was reported to be improved on follow up a 
few weeks later.  The appellant has indicated that there was 
no previous medical treatment for his back and no subsequent 
medical treatment.  

During the December 1992 VA physical examination, no back 
pathology was identified, and the examiner's impression was 
back disability by history only.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

Recently, the Court has had occasion to discuss what 
constitutes a disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, U.S. 
Vet. App. No. 97-1948 (December 29, 1999) [slip op. At 4].  
Moreover, a diagnosis of a disability by history only, such 
as was offered by the VA examiner in December 1992, does not 
indicate that the examiner, based on his medical expertise, 
found any disability relating back to service.  In this case, 
it is clear from the examination report that the examining 
physician was unable to identify any current back disability.  
Id., slip op. at 5.

With respect to the third Caluza element, medical nexus 
evidence, the discussion above should make it clear that no 
such evidence exists.  

The Board is of course aware of the fact that the appellant 
has at times indicated that he has had back problems since 
the lifting injury in service.  See 38 C.F.R. § 3.303(b) as 
to chronicity and continuity of disability.  The Board 
observes, however, that in statements to medical providers in 
January 1992 and in December 1992, he stated that the back 
problems were not continuous but occurred "off and on".

Moreover, and most significantly, the Court has indicated 
that medical nexus evidence is still required even when 
continuity of symptomatology is alleged.  See Voerth v. West, 
13 Vet. App. 117, 120 (1999) ["38 C.F.R. § 3.303 does not 
relieve the appellant of his burden of providing a medical 
nexus"]; see also Hodges v. West, U.S. Vet. App. No. 98-1275 
(January 12, 2000), slip op. at 7-9.  The Board finds the 
fact pattern in this case to be very similar to that in 
Voerth and Hodges, and similarly concludes, as did the Court, 
that medical nexus evidence is required, notwithstanding the 
appellant's contentions as to continuity of symptomatology.

The record does not show that the appellant possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5(1992).  Lay persons are 
not considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore that evidence does not 
establish that the claim is plausible.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993).  Thus, the appellant's opinion that 
he has a back disability which is related to service is not 
sufficient to well ground the claim.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  So it is in this case.
In summary, for the reasons and bases expressed above, the 
Board has concluded that the appellant has not presented a 
well grounded claim of entitlement to service connection for 
a low back disability.  The benefit sought on appeal is 
accordingly denied.

Additional comments

Because the appellant's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The Board's decision serves to inform the 
appellant of the kind of evidence which would be necessary to 
make his claim well-grounded, namely competent medical 
evidence of a current low back disability and which provides 
a nexus between the veteran's service and such disability.


ORDER

A well grounded claim not having been presented, entitlement 
to service connection for residuals of a low back injury is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  These cases do not lower the legal standard for proving a claim for service connection but rather increase 
the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) [citing Ussery v. Brown, 8 Vet. App. 64 (1995)].

